                          2:21-cv-02183-CSB-EIL # 1         Page 1 of 6
                                                                                                    E-FILED
                                                                       Thursday, 15 July, 2021 06:47:58 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS, DIVISION

JOSEPH L. MARSHALL and             )
FRANCIS B. MARSHALL,               )
                                   )
                  Plaintiffs,      )
                                   )
       v.                          )                        No.
                                   )
                                   )
NOVELTY, INC., d/b/a SMOKEZILLA,   )
and MAC’S CONVENIENCE STORES, LLC, )
d/b/a CIRCLE K HEARTLAND,          )
                                   )
                  Defendants.      )

                                    NOTICE OF REMOVAL

        Please take notice that Defendant Mac’s Convenience Stores, LLC (incorrectly sued as

“Mac’s Convenience Stores, LLC d/b/a Circle K Heartland”) hereby removes Case No. 2021 L

000103 from the Circuit Court of the Sixth Judicial Circuit Champaign County, Illinois, to this

Court. This removal is based on the following grounds:

        1.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332

because diversity jurisdiction exists.

        2.     On or about June 16, 2021, Plaintiff commenced this action by filing a Complaint

in the Circuit Court of the Sixth Judicial Circuit Champaign County, Illinois. (See Summons &

Compl., Ex. 1.)

        3.     Plaintiff served Mac’s Convenience Stores, LLC via personal service on June 17,

2021. (Id.)

        4.     As of the time of filing this Notice of Removal, Co-Defendant, Novelty, Inc. d/b/a

Smokezilla, does not have an appearance of counsel on record. (See copy of the Affidavit of Paul

A. Ruscheinski and its accompanying exhibits attached as Ex. 2).


                                           Page 1 of 5
                         2:21-cv-02183-CSB-EIL # 1            Page 2 of 6




                                       NATURE OF THE CASE

        5.     Plaintiffs purchased a lighter from a Circle K store on April 24, 2021. (Compl. ¶¶

1-4.)

        6.     Plaintiffs allege that the subject lighter was manufactured, distributed and/or placed

into the stream of commerce by defendant, Novelty, Inc. d/b/a Smokezilla. (Compl. ¶ 3.)

        7.     Plaintiff has sued Mac’s Convenience Stores, LLC and Novelty, Inc. d/b/a

Smokezilla claiming that the subject lighter exploded and caused physical injury to the Plaintiff

and damage to Plaintiff’s property. Counts I-IV of Plaintiff’s Complaint against Novelty, Inc. d/b/a

Smokezilla allege strict liability, negligence, breach of warranty, and loss of consortium. Counts

V-IX of Plaintiff’s Complaint against Mac’s Convenience Stores, LLC (improperly referred to as

“Circle K”), allege strict liability, negligence, breach of warranty, loss of consortium and breach

of contract.

                                 PROCEDURAL STATEMENT

        8.     The prerequisites for removal under 28 U.S.C. § 1441 have been met.

        9.     This notice of removal is filed within 30 days of the time Plaintiff served Mac’s

Convenience Stores, LLC, and is therefore timely under 28 U.S.C. § 1446(b). Murphy Brothers,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

        10.    As of the time of filing this Notice of Removal, Co-Defendant, Novelty, Inc. d/b/a

Smokezilla, does not have an appearance of counsel on record. (See Ex. 2).

        11.    Pursuant to 28 U.S.C. 1441(a), Mac’s Convenience Stores, LLC attaches to this

Notice of Removal all pleadings and process that have been served on it. (Ex. 1).




                                            Page 2 of 5
                          2:21-cv-02183-CSB-EIL # 1           Page 3 of 6




        12.     As required by 28 U.S.C. § 1446(d), Mac’s Convenience Stores, LLC will promptly

serve upon Plaintiff’s counsel and file in Champaign County, Illinois, a true and correct copy of

this Notice of Removal.

         COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN PLAINTIFF
                            AND DEFENDANT

        13.     Plaintiffs, Joseph L. Marshall and Francis B. Marshall, are Illinois citizens who are

domiciled in Champaign County, Illinois.

        14.     Mac’s Convenience Stores, LLC is incorporated under the laws of Delaware and

its principal place of business is in Indiana. (See Affidavit of Riley Delano attached as Ex. 3).

        15.     Novelty, Inc. d/b/a Smokezilla is incorporated under the laws of Indiana with its

principal place of business in Indiana. (See Ex. 2).

        16.     There is thus complete diversity of citizenship between Plaintiffs, who are Illinois

citizens, and Mac’s Convenience Stores, LLC and Novelty, Inc. d/b/a Smokezilla because they are

not Illinois citizens.

           THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        17.     Plaintiffs claim that they incurred damages in excess of $50,000. (See Compl.)

Plaintiffs are alleging that they suffered physical injuries and damage to their property as a result

of the explosion of the subject lighter. Plaintiffs are alleging that they have incurred medical bills

to obtain treatment for Mr. Marshall’s injuries, and that he has been permanently scarred, and has

sustained permanent nerve damage as a result of his injuries. Plaintiffs are also alleging that Mr.

Marshall lost income from his regular employment and that he may require further medical

treatment and/or miss additional time from his regular employment. (See Compl.) It is therefore

certain that Plaintiffs’ alleged damages in this case exceed $75,000, exclusive of interest and costs.




                                             Page 3 of 5
                         2:21-cv-02183-CSB-EIL # 1            Page 4 of 6




                                         CONCLUSION

       For the reasons set forth above, this Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1332 and removal of this action to this Court is proper under 28 U.S.C. § 1441. In

accordance with 28 U.S.C. § 1446, Defendant Mac’s Convenience Stores, LLC is concurrently filing

a copy of this notice with the Circuit Court of Champaign County and has attached hereto as

exhibits all process and pleadings served on it in 2021 L 000103.




Dated: July 15, 2021                                  /s/ Paul A. Ruscheinski

                                                      Paul A. Ruscheinski, ARDC #6279731
                                                      Natalie J. Eschbach, ARDC #6303259
                                                      Litchfield Cavo LLP
                                                      303 W. Madison, Suite 300
                                                      Chicago, IL 60606
                                                      (312) 781-6602
                                                      ruscheinski@litchfieldcavo.com
                                                      eschbach@litchfieldcavo.com

                                                      Counsel for Mac’s Convenience Stores, LLC




                                             Page 4 of 5
                        2:21-cv-02183-CSB-EIL # 1          Page 5 of 6




                               CERTIFICATE OF SERVICE

        I certify that on July 15, 2021, I, counsel for Mac’s Convenience Stores, LLC, served the
foregoing NOTICE OF REMOVAL via electronic mail to the below-listed counsel of record for
plaintiff in state court:

Brian M. Wendler
Angie M. Zinzilieta
Warren E. Benning
900 Hillsboro Ave., Suite 10
Edwardsville, Illinois 62025
wendlerlawpc@gmail.com
Counsel for Plaintiffs


                                                    /s/ Paul A. Ruscheinski




                                           Page 5 of 5
                                        2:21-cv-02183-CSB-EIL # 1                  Page 6 of 6




                                                                                                                     null / PERINJ
                                                                                                     Transmittal Number: 23374632
Notice of Service of Process                                                                            Date Processed: 06/21/2021

Primary Contact:           Beth Pierce
                           Circle K
                           1100 Situs Ct
                           Ste 100
                           Raleigh, NC 27606-4295

Electronic copy provided to:                   Angela Hudson
                                               Deborah Hutchins
                                               Debbie Gooldy
                                               Lisa Puckett
                                               Elaine Vaincourt
                                               Michelle Yohe
                                               Vanessa Alaniz
                                               Shelly Schilling

Entity:                                       Mac's Convenience Stores LLC
                                              Entity ID Number 2621051
Entity Served:                                Mac's Convenience Stores, LLC
Title of Action:                              Joseph L. Marshall vs. Novelty, Inc., d/b/a Smokezilla
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Champaign County Circuit Court, IL
Case/Reference No:                            2021L 000103
Jurisdiction Served:                          Illinois
Date Served on CSC:                           06/17/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Brian M. Wendler
                                              618-692-0011

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
